     Case 15-01902-jw         Doc      Filed 04/17/20 Entered 04/17/20 14:01:14             Desc Main
                                        Document      Page 1 of 2


                                       United States Bankruptcy Court
                                    District of South Carolina (Charleston)


 IN RE:
                                                         Chapter 13
 William Pinckney, Jr.                                   Case No.: 15-01902-jw

                                                                  RESPONSE TO NOTICE
                                        Debtor(s)                OF FINAL CURE PAYMENT


         Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(g), U.S. Bank Trust, N.A., as Trustee

for LSF9 Master Participation Trust ("Movant") through its undersigned attorney, hereby responds to

the Notice of Final Cure Payment as follows:

As of April 16, 2020:

1.       Movant agrees that the Debtor has paid in full the amount required to cure the default on the Proof

         of Claim as filed.

2.       Movant has reviewed its records and the Debtor is current on the post-petition payments due to

         Movant (NOTE: Remaining balance on agreed order entered May 22, 2019 is $257.68).

3.       If Debtor is not current, the following amounts are required to cure the amount due on Debtor’s

         account: N/A


                                                                  /s/Louise M. Johnson
                                                                  Ronald C. Scott (I.D. 3768)
                                                                  Reginald P. Corley (I.D. 7832)
                                                                  Louise M. Johnson (I.D. 7905)
                                                                  Angelia J. Grant (I.D. 11276)
                                                                  Scott and Corley, P.A.
                                                                  Attorneys for Movant
                                                                  Post Office Box 2065
                                                                  Columbia, SC 29202
                                                                  (803) 252-3340



Columbia, South Carolina
April 17, 2020
   Case 15-01902-jw           Doc      Filed 04/17/20 Entered 04/17/20 14:01:14           Desc Main
                                        Document      Page 2 of 2


                                       United States Bankruptcy Court
                                    District of South Carolina (Charleston)


IN RE:
                                                         Chapter 13
William Pinckney, Jr.                                    Case No.: 15-01902-jw

                                     Debtor(s)
                                                                 CERTIFICATE OF SERVICE



          I, the undersigned employee of SCOTT AND CORLEY, P.A., do hereby certify that a copy of

 the Response to Notice of Final Cure was mailed to the parties listed below:

  William Pinckney, Jr.
  PO Box 574
  McCellanville, SC 29458

    Elizabeth R Heilig
    Robert R Meredith, Jr
    Meredith Law Firm, LLC
    4000 Faber Place Drive
    Suite 120
    N. Charleston, SC 29405

 James M. Wyman (via electronic service)
 Trustee




                                                                  /s/Frank Dixon
                                                                  Frank Dixon, Bankruptcy Paralegal
                                                                  Scott and Corley, P.A.
                                                                  Post Office Box 2065
                                                                  Columbia, SC 29202
                                                                  (803) 252-3340

 Columbia, South Carolina
 April 17, 2019
